Reynolds, J.
Appeal from a judgment of conviction of the County Court, Madison County, entered on a jury verdict finding the appellant guilty of the crime of attempted sodomy, second degree (Penal Law, § 690). Appellant has been found guilty of attempted sodomy with a 14-year-old boy and the record contains ample evidence to support the jury’s verdict. The jury could properly find that appellant attempted the act but did not complete it (cf. People v. Cosad, 253 App. Div. 104). Appellant asserts also that he is entitled to a hearing under People v. Huntley (15 N Y 2d 72) as to voluntariness of his statement to investigator MeKaig. However, since appellant did not object to the admission of this testimony and the question of voluntariness was not submitted to the jury by the court no hearing is required (People v. Huntley, supra, p. 77). Judgment affirmed. Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.